Title: To James Madison from Czar of Russia Alexander I, 31 August 1808
From: Alexander I, Czar of Russia
To: Madison, James




31 August 12 September1808

Alexandre Ier. empereur de Russie à son digne et grand ami le président des Etats-Unis d’Amérique, salut.
Dans la vue de resserer de plus en plus les liens d’amitié et de bonne intelligence qui subsistent entre l’Empire Russe et les Etats-Unis, et désirant surtout donner une preuve manifeste de mes sentiments à vous-même, Monsieur, et à cette nation si digne du haut degré d’estime que je lui porte, j’ai résolu d’accréditer auprès de vous en qualité de mon consul général chargé des affaires l’assesseur de collège le Sr. André de Daschkoff qui vous remettra la présente.  Connaissant son zèle et son intelligence, j’espère que par la sagesse de sa conduite il obtiendra votre estime et votre bienveillance.  Je vous prie, Monsieur, de vouloir bien lui faire un accueil favorable, et d’ajouter foi à tout ce qu’il vous dira de ma part, surtout lorsqu’il vous assurera de ma constante affection pour les Etats-Unis et de mes sentiments pour vous.  Sur ce je prie dieu, mon digne et grand ami, qu’il vous ait en sa sainte et digne garde.

Alexandre

